DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 4, 2022 has been entered.
Claims 1-5, 7-11 and 13-16 are pending and an action on the merits is as follows.	
Applicant's arguments with respect to claims have been considered but are moot in view of the new ground(s) of rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 includes the limitation “the one or more conductive elements are exposed”.  However there is a lack of antecedent basis for “the one or more conductive elements” as the claims previously describe a plurality of conductive elements.  It is unclear whether applicant intends to reference the plurality of conductive elements, or introduce a new element into the claims.  For examining purposes, this limitation is interpreted as stating “the plurality of conductive elements are exposed”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Breite et al. (US 2015/0307321 A1) in view of De Angelis (US 8,360,208 B2), further in view of Guilani et al. (US 2015/0015280 A1).
Claim 1: Breite et al. discloses a suspension member (hoisting member 1100) for an elevator system, shown in Fig. 11 to comprise a plurality of tension members (strength members 1104) arranged along a suspension member width and extending longitudinally along a length of the suspension member, (page 5 ¶ [0034]).  Each tension member comprises CNT (page 4 ¶ [0028]) described as a plurality of carbon nanotube fibers (page 1 ¶ [0012]).  A jacket material (coating 1108) is shown to encapsulate the plurality of tension members, and defines a traction side of the tension member having a plurality of ribs (1016) configured for interaction with a traction sheave (112) of the elevator system (pages 3-4 ¶ [0027]).  Conductive elements (data communication members 1110) are shown to be enclosed in the jacket material, separate from the plurality of tension members and disposed in the jacket material between laterally adjacent tension members.  This reference fails to disclose the conductive elements to be disposed between the plurality of tension members and the traction side of the suspension member.  This reference further fails to disclose the plurality of conductive elements to be arranged in conductive element pairs, a first conductive element pair to be disposed at a first lateral side of the suspension member, and a second conductive element pair disposed at a second lateral side of the suspension member.
However De Angelis teaches a suspension member for an elevator system, shown in FIG. 2 to include a plurality of tension members (twisted strands making a first inner stand layer 3 and second inner strand layer 4) and conductive elements (indicator fibers 11) disposed in an outer strand layer (2) (column 5 lines 57-58) within a jacket material (cable sheathing 6).  The conductive elements then are disposed between the tension members and an outer surface of the jacket material.
Given the teachings of De Angelis, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the suspension member disclosed in Breite et al. with providing the conductive elements to be disposed along an outer layer, between the plurality of tension members and the traction side of the suspension member.  It has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.  Doing so would “reliably detect damage acting from outside and give the elevator user a maximum safety” as taught in De Angelis (column 2 lines 19-21) “with increased sensitivity for monitoring the rope service life” (column 1 lines 55-57). These references fail to disclose the plurality of conductive elements to be arranged in conductive element pairs, a first conductive element pair to be disposed at a first lateral side of the suspension member, and a second conductive element pair disposed at a second lateral side of the suspension member.
However Guilani et al. teaches a suspension member for an elevator system, where a plurality of conductive elements (monitoring cords 24a) are shown in FIG. 6 to be arranged in a conductive element pair disposed at a first lateral side of a suspension member (belt 16).  Conductive elements are further shown in FIG. 4 to be disposed at each of the first lateral side and a second lateral side of the suspension member.
Given the teachings of Guilani et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the suspension member disclosed in Breite et al. as modified by De Angelis with providing the plurality of conductive elements to be arranged in conductive element pairs, a first conductive element pair to be disposed at a first lateral side of the suspension member.  It would have further been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a second conductive element pair disposed at a second lateral side of the suspension member, since it has been held that a mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8, and choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success is within the level of ordinary skill in the art. In re KSR, 550 U.S. at 421, 82 USPQ2d at 1397.  Doing so would provide thorough monitoring of more of the suspension member, allowing detection of asymmetric wear of the suspension member on one side or the other.
	Claim 2: Breite et al. modified by De Angelis and Guilani et al. discloses a suspension member where the conductive elements are disposed between the plurality of tension members and the traction side of the suspension member, as stated above.  The conductive elements then are located and configured such that as the jacket material wears due to operation of the elevator system, the conductive elements are exposed prior to the plurality of tension members being exposed.
Claim 3: Breite et al. modified by De Angelis and Guilani et al. discloses a suspension member where the plurality of tension members are formed from the plurality of fibers, as stated above. The plurality of tension members are disclosed in Breite et al. to be suspended in a matrix material (1106) (page 4 ¶ [0028]).
Claim 4: Breite et al. modified by De Angelis and Guilani et al. discloses a suspension member where the plurality of fibers are formed from a plurality of carbon nanotube fibers, as stated above.
Claim 5: Breite et al. modified by De Angelis and Guilani et al. discloses a suspension member where the conductive elements are disposed in the jacket material and separated from the tension members, as stated above.  The conductive elements are shown in Fig. 11 of modified by Breite et al. to be separated from the plurality of tension members by a selected distance, as is recognized in the art. 
Claims 7-11, 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Breite et al. (US 2015/0307321 A1) in view of De Angelis (US 8,360,208 B2), further in view of Guilani et al. (US 2015/0015280 A1) and Pelto-Huikko et al. (US 2011/0000746 A1).
Claims 7 and 13: Breite et al. discloses a method of health monitoring of a suspension member (hoisting member 1100) for an elevator system and an elevator system shown in Fig. 1 to comprise a hoistway (110), an elevator car (106) disposed in and movable along the hoistway, and a suspension member (hoisting member 114) operably connected to the elevator car to move the elevator car along the hoistway.  The suspension member is shown in Fig. 11 to comprise a plurality of tension members (strength members 1104) arranged along a suspension member width and extending longitudinally along a length of the suspension member, (page 5 ¶ [0034]).  Each tension member comprises CNT (page 4 ¶ [0028]) described as a plurality of carbon nanotube fibers (page 1 ¶ [0012]).  A jacket material (coating 1108) is shown to encapsulate the plurality of tension members, and defines a traction side of the tension member having a plurality of ribs (1016) configured for interaction with a traction sheave (112) of the elevator system (pages 3-4 ¶ [0027]).  Conductive elements (data communication members 1110) are shown to be enclosed in the jacket material, separate from the plurality of tension members and disposed in the jacket material between laterally adjacent tension members.  This reference fails to disclose the conductive elements to be disposed between the plurality of tension members and the traction side of the suspension member and the plurality of conductive elements to be arranged in conductive element pairs, a first conductive element pair to be disposed at a first lateral side of the suspension member, and a second conductive element pair disposed at a second lateral side of the suspension member.  This reference further fails to disclose a detection circuit to be connected to the suspension member and operably connected to the conductive elements, and the detection circuit to be monitored for detecting one of an open circuit condition or a short condition, indicative of a health condition of the suspension member.  
However De Angelis teaches a suspension member for an elevator system, shown in FIG. 2 to include a plurality of tension members (twisted strands making a first inner stand layer 3 and second inner strand layer 4) and conductive elements (indicator fibers 11) disposed in an outer strand layer (2) (column 5 lines 57-58) within a jacket material (cable sheathing 6).  The conductive elements then are disposed between the tension members and an outer surface of the jacket material.
Given the teachings of De Angelis, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the suspension member disclosed in Breite et al. with providing the conductive elements to be disposed along an outer layer, between the plurality of tension members and the traction side of the suspension member.  It has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.  Doing so would “reliably detect damage acting from outside and give the elevator user a maximum safety” as taught in De Angelis (column 2 lines 19-21) “with increased sensitivity for monitoring the rope service life” (column 1 lines 55-57).   These references fail to disclose the plurality of conductive elements to be arranged in conductive element pairs, a first conductive element pair to be disposed at a first lateral side of the suspension member, and a second conductive element pair disposed at a second lateral side of the suspension member.  These references further fail to disclose a detection circuit to be connected to the suspension member and operably connected to the conductive elements, and the detection circuit to be monitored for detecting one of an open circuit condition or a short condition, indicative of a health condition of the suspension member
However Guilani et al. teaches a suspension member for an elevator system, where a plurality of conductive elements (monitoring cords 24a) are shown in FIG. 6 to be arranged in a conductive element pair disposed at a first lateral side of a suspension member (belt 16).  Conductive elements are further shown in FIG. 4 to be disposed at each of the first lateral side and a second lateral side of the suspension member.
Given the teachings of Guilani et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the suspension member disclosed in Breite et al. as modified by De Angelis with providing the plurality of conductive elements to be arranged in conductive element pairs, a first conductive element pair to be disposed at a first lateral side of the suspension member.  It would have further been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a second conductive element pair disposed at a second lateral side of the suspension member, since it has been held that a mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8, and choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success is within the level of ordinary skill in the art. In re KSR, 550 U.S. at 421, 82 USPQ2d at 1397.  Doing so would provide thorough monitoring of more of the suspension member, allowing detection of asymmetric wear of the suspension member on one side or the other.  These references fail to disclose a detection circuit to be connected to the suspension member and operably connected to the conductive elements, and the detection circuit to be monitored for detecting one of an open circuit condition or a short condition, indicative of a health condition of the suspension member.  
However Pelto-Huikko et al. teaches a method of health monitoring of a suspension member (rope 213) and an elevator system, where a detection circuit included in a condition monitoring device (210) is shown in FIG. 5 to be connected to the suspension member and operably connected to a conductive element, and the detection circuit is monitored for detecting a short condition, indicative of a health condition of the suspension member (page 6 ¶ [0092]).
Given the teachings of Pelto-Huikko et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and elevator system disclosed Breite et al. as modified by De Angelis and Guilani et al. with providing a detection circuit to be connected to the suspension member and operably connected to the conductive elements, and the detection circuit to be monitored for detecting a short condition, indicative of a health condition of the suspension member.  Doing so would allow activation of “an alarm about excessive rope wear” as taught in Pelto-Huikko et al. (page 6 ¶ [0092]).  
Claims 8 and 14: Breite et al. modified by De Angelis, Guilani et al. and Pelto-Huikko et al. discloses a method and elevator system as stated above, where the health condition is shown in Pelto-Huikko et al. to be wear of the jacket material (page 6 ¶ [0092]).
Claims 9 and 15: Breite et al. modified by De Angelis, Guilani et al. and Pelto-Huikko et al. discloses a method and elevator system as stated above, where the conductive elements contact a sheave (pulley 211) of the elevator system resulting in detection of the short condition, as shown in Pelto-Huikko et al. (page 6 ¶ [0092]).
Claim 10: Breite et al. modified by De Angelis, Guilani et al. and Pelto-Huikko et al. discloses a method as stated above, where the short condition is shown in Pelto-Huikko et al. to be communicated as an activated alarm to an elevator control system (page 6 ¶ [0092]).
Claims 11 and 16: Breite et al. modified by De Angelis, Guilani et al. and Pelto-Huikko et al. discloses a method and elevator system as stated above, where the conductive elements are shown in Fig. 11 of modified by Breite et al. to be disposed in the jacket material, separated from the plurality of tension members by a selected distance, as is recognized in the art. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER UHLIR whose telephone number is (571)270-3091. The examiner can normally be reached M-F 8:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Christopher Uhlir/Primary Examiner, Art Unit 2837                                                                                                                                                                                                        June 2, 2022